DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 & 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasnain (US 20100059768) in view of Liu (US 6869812).
Regarding claim 1, Hasnain discloses that a light emitting device, comprising:
a substrate 51 (Fig. 5 and 6);
a semiconductor stack 64 formed on the substrate, wherein the semiconductor stack comprises a plurality of light emitting units 64 & 65, wherein the plurality of light emitting units comprises a first light emitting unit and a second light emitting unit;
a trench 66 formed between the first light emitting unit 64 and the second light emitting unit 65, and exposing the substrate (Fig. 9B);
a first current blocking patterned 94 structure and a second current blocking patterned structure 94 formed on the trench and separated from each other (Fig. 8) ; and
a plurality of electrodes 98, 97, 99 formed on the first light emitting unit and the second light emitting unit and electrically connected to the first light emitting unit and the second light emitting unit (Fig. 9D);
wherein the first current blocking patterned structure 94 is overlapped with one of the plurality of electrodes 97.
Hasnain fails to teach that a second current is separated from each other in a top view of the light emitting device and second current blocking patterned structure is not overlapped with the plurality of electrodes in the top view of the light emitting device. 
However, Liu suggests that a second current blocking patterned structure 49 can be separated from each other in a top view of the light emitting device and the second current blocking patterned structure 49 is not overlapped with the plurality of electrodes in the top view of the light emitting device (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Hasnain with a second current is separated from each other in a top view of the light emitting device and second current blocking patterned structure is not overlapped with the plurality of electrodes in the top view of the light emitting device as taught by Liu in order to superior light output efficiency due to both the elongated geometry (col. 11, lines 45-55) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Hasnain & Liu disclose that each adjacent two of the plurality of light emitting units are separated from each other by the trench and wherein the plurality of electrodes comprises a connection electrode electrically connected the first light emitting unit and the second light emitting unit (Hasnain in view of Liu).
Reclaim 3, Hasnain & Liu disclose that  wherein each of the first light emitting unit and the second light emitting unit comprises a first semiconductor layer formed on the substrate, a second semiconductor layer formed on the first semiconductor layer and an active layer interposed between the first semiconductor layer and the second semiconductor layer and wherein the connection electrode is electrically connected to the first semiconductor layer of the first light emitting unit and the second semiconductor layer of the second light emitting unit (Hasnain Fig. 7).
Reclaim 4, Hasnain & Liu disclose that  the plurality of electrodes comprises a first extension electrode electrically connected to the first semiconductor layer of the first light emitting unit and a second extension electrode electrically connected to the second semiconductor layer of the second light emitting unit, and wherein the connection electrode connects the first extension electrode and the second extension electrode (Hasnain Fig. 7).
Reclaim 5, Hasnain & Liu disclose that a transparent conductive layer 56 formed between the first current blocking patterned structure and the second extension electrode (Hasnain Fig. 7).
Reclaim 6, Hasnain & Liu disclose that the first current blocking patterned structure is formed between the first semiconductor layer of the first light emitting unit and the first extension electrode, and wherein an area of the first current blocking patterned structure is larger than that of the second current blocking patterned structure in the top view of the light emitting device (Hasnain Fig. 7 in view of Liu).
Reclaim 7, Hasnain & Liu disclose that the substrate comprises a top surface, wherein the top surface comprises a periphery region surrounding the semiconductor stack in the top view of the light emitting device, and  wherein the first current blocking patterned structure and the second current blocking patterned structure are formed on the periphery region (Hasnain Fig. 5 & 6).
Reclaim 8, Hasnain & Liu disclose that the substrate comprises a first edge and a second edge opposite to the first edge, wherein each of the first edge and the second edge comprises a side wall, wherein each of the first current blocking patterned structure and the second current blocking patterned structure comprises a side wall, and wherein in a cross-sectional view of the light emitting device, the side wall of the first edge and the side wall of the first current blocking patterned structure are connected, and the side wall of the second edge and the side wall of the second current blocking patterned structure are connected (Hasnain Fig. 5 & 6).
Regarding claim 9, Hasnain & Liu disclose that a light emitting device, comprising:
a substrate comprising a first edge, [[and]] a second edge opposite to the first edge, and a third edge connecting the first edge and the second edge, wherein a length of the first edge is greater than a length of the third edge; 
a semiconductor stack formed on the substrate;
a first current blocking patterned structure 57 and a second current blocking patterned structure 57 formed on the semiconductor stack and separated from each other in a top view of the light emitting device (by using Liu’s invention), wherein the first current blocking patterned structure is adjacent to the first edge, and the second current blocking patterned structure is adjacent to the second edge; and
an electrode 59  formed on the semiconductor stack and the first current blocking patterned structure;
wherein the first current blocking patterned structure is flush with the first edge, and the second current blocking patterned structure is flush with the second edge in the top view of the light emitting device (Fig. 5).
Reclaim 10, Hasnain & Liu disclose that each of the first edge and the second edge comprises a side wall, wherein each of the first current blocking  patterned structure and the second current blocking patterned structure comprises a side wall, and wherein in a cross-sectional view of the light emitting device, the side wall of the first edge and the side wall of the first current blocking patterned structure are connected, and the side wall of the second edge and the side wall of the second current blocking patterned structure are connected (Hasnain in view of Liu’s Fig. 4).
Reclaim 11, Hasnain & Liu disclose that the substrate comprises a top surface, wherein the top surface comprises a periphery region surrounding the semiconductor stack in  the top view of the light emitting device, and wherein the first current blocking patterned structure and the second current blocking patterned structure are formed on a top surface of the periphery region (Hasnain, Fig. 5&6). 
Reclaim 12, Hasnain & Liu disclose that a trench on the substrate, wherein the semiconductor stack comprises a plurality of  light emitting units formed on the substrate and separated from each other by the trench, wherein the first current blocking patterned structure and the second current blocking patterned structure are formed on the trench, wherein the plurality of light emitting units comprises a first light emitting unit and a second light emitting unit, and wherein the electrode electrically is connected to the first light emitting unit and the second light emitting unit (Hasnain, Fig. 5&6 in view of Liu’s Fig. 4)
Regarding claim 13, Hasnain & Liu disclose that a light emitting device, comprising: 
a substrate comprising a top surface, a first edge, and a second edge opposite to the first edge;
a semiconductor stack formed on the substrate 51, wherein the semiconductor stack comprises a first semiconductor layer 52 formed on the substrate, and a mesa formed on a first portion of the first semiconductor layer, wherein the mesa comprises a second semiconductor layer formed on the first semiconductor layer, and an active layer interposed between the first semiconductor layer and the second semiconductor layer, and wherein the first semiconductor layer comprises a second portion exposed by the mesa;
a first current blocking patterned structure 57 formed on the second portion of the first semiconductor layer; and 
a first electrode 59 formed on the first current blocking patterned structure;
wherein the top surface comprises a periphery region surrounding the semiconductor stack the mesa comprises an edge, the first current blocking patterned structure comprises an edge facing to the edge of the mesa, the first current blocking patterned structure covers the periphery region and the second portion of the first semiconductor layer partially, and the edge of the mesa is spaced apart from the edge of the first current blocking patterned structure in a top view of the light emitting device (Hasnain, Fig. 5&6 in view of Liu’s Fig. 4).
Reclaim 14, Hasnain & Liu disclose that the first edge comprises a side wall, wherein the first current blocking patterned structure comprises a side wall, and wherein in a cross-sectional view of the light emitting device, the side wall of the first edge and the side wall of the first current blocking patterned structure are connected (Hasnain, Fig. 5&6 in view of Liu’s Fig. 4).
Reclaim 15, Hasnain & Liu disclose that a second current blocking patterned structure 57 & Liu’s Fig. 4 formed on the second edge, and a second electrode formed on the second current blocking patterned structure, wherein the second current blocking patterned structure covers the periphery region and the first semiconductor layer partially in the top view of the light emitting device, and the second current blocking patterned structure is not in contact with the active layer and the second semiconductor layer (Hasnain, Fig. 5&6 in view of Liu’s Fig. 4).
Reclaim 16, Hasnain & Liu disclose that the substrate further comprises a third edge connecting the first edge and the second edge, wherein a length of the first edge is greater than a length of the third edge, and wherein the first current blocking patterned structure is adjacent to the first edge, and the second current blocking patterned structure is adjacent to the second edge (Hasnain, Fig. 5&6 in view of Liu’s Fig. 4).
Reclaim 20, Hasnain & Liu disclose that the first semiconductor layer comprises a side wall, the first current blocking patterned structure covers the side wall of the first semiconductor layer (Hasnain, Fig. 5&6 in view of Liu’s Fig. 4).
Reclaim 21, Hasnain & Liu disclose that an insulating structure formed on the first light emitting unit, the second light emitting unit, the plurality of electrodes and the trench  (Hasnain, Fig. 5&6 in view of Liu’s Fig. 4).
Reclaim 22, Hasnain & Liu disclose that the substrate comprises a first edge, a second edge opposite to the first edge and a third edge connecting the first edge and the second edge, wherein a length of the first edge is greater than a length of the third edge, wherein the first current blocking patterned structure is adjacent to the first edge, and the second current blocking patterned structure is adjacent to the second edge (Hasnain, Fig. 5&6 in view of Liu’s Fig. 4).
Reclaim 23. , Hasnain & Liu disclose that the semiconductor stack comprises a plurality of light emitting units, wherein the plurality of light emitting units comprises a first light emitting unit and a second light emitting unit, wherein the light emitting device further comprises a trench formed between the first light emitting unit and the second light emitting unit, and wherein the first current blocking patterned structure and the second current blocking patterned structure are formed on the trench in the top view of the light emitting device (Hasnain, Fig. 5&6 in view of Liu’s Fig. 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899